

Exhibit 10.21


EDUCATION REALTY TRUST, INC.
2016 LONG-TERM INCENTIVE PLAN


SECTION 1. – PURPOSE AND AWARD ALLOCATION


The Education Realty Trust, Inc. 2016 Long-Term Incentive Plan (“LTIP”) has been
established by the Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Education Realty Trust, Inc. (the “Company”) and
ratified by the Board to provide long-term incentives to key employees of the
Company. The purposes of the LTIP are to attract, retain and motivate key
employees of the Company and to promote the long-term growth and profitability
of the Company. Awards granted under the LTIP shall be issued pursuant to the
Company’s 2011 Omnibus Equity Incentive Plan (the “Plan”) and shall consist of a
mixture of 25% time-vested LTIP Units and 75% performance-based LTIP Units (each
an “Award” and, collectively, “Awards”). The Committee believes that time-vested
LTIP Units support its goal of executives having a share in the Company’s
profits and a path to ownership in the Company while simultaneously encouraging
their long-term retention, and that the performance-based LTIP Units provide an
increased incentive for executives to achieve identified performance goals.


The Committee shall make Awards pursuant to the LTIP as set forth on Schedule A
hereto, on such terms as the Committee may prescribe based upon the criteria set
forth on Schedule A hereto and such other factors as it may deem appropriate.


SECTION 2. – PARTICIPATION


The Committee shall have the sole and absolute discretion to determine those
officers of the Company who shall be eligible to receive an Award pursuant to
the LTIP (each, a “Participant”).


SECTION 3. – ADMINISTRATION


Subject to applicable law, all designations, determinations, interpretations and
other decisions under or with respect to the LTIP or any Award shall be within
the sole and absolute discretion of the Committee, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations and other decisions made by the Committee with
respect to the LTIP or any Award granted hereunder need not be uniform and may
be made selectively among Participants, whether or not such Participants are
similarly situated. The Committee shall administer performance-based LTIP Units
granted to Covered Officers as “Performance Awards” as defined in the Plan and
subject to Section 11 of the Plan.


SECTION 4. – TIME-VESTED LTIP UNITS


Twenty-five percent (25%) of each Participant’s LTIP Award shall be time
restricted and consist of a grant of a profits only interest in a certain class
of limited partnership units (“LTIP Units”) in Education Realty Operating
Partnership, LP (the “Partnership”) subject to the rights, preferences

1



--------------------------------------------------------------------------------



and other privileges as designated in the Second Amended and Restated Agreement
of Limited Partnership of Education Realty Operating Partnership, LP, as may be
amended from time to time (the “Partnership Agreement”), and further subject to
the terms and conditions of a Time Vested LTIP Unit Award Agreement, the form of
which is attached hereto as Exhibit A (the “Time Vested Award Agreement”).


The Committee shall award the time-restricted LTIP Units in the amounts set
forth in the Participants’ Time-Restricted Award Agreements. The number of
time-vested LTIP Units awarded will be determined by dividing the dollar value
of such portion of the Award by the share price of the Company’s common stock
(the “Common Shares”) as of the closing of the New York Stock Exchange on
December 31, 2016 (the “Grant Date”) at the price of $37.88 per share (the
“Grant Date Price”). The time-vested LTIP Units shall vest in three (3) equal
annual installments, as long as the Participant is an employee of the Company on
the vesting dates set forth in the Time Vested Award Agreement. LTIP Units shall
be entitled to voting and distribution rights from the effective date of the
grant in accordance with the Partnership Agreement, but shall be
non-transferable and non-convertible by the Participant until such LTIP Units
have vested in accordance with the Time Vested Award Agreement and become Vested
LTIP Units as defined therein. Subject to the Capital Account Limitation set
forth in the Partnership Agreement and other provisions therein and in the Time
Vested Award Agreement, Vested LTIP Units are convertible to Class A Units in
the Partnership at the option of the Participant (or as required by the general
partner of the Partnership (the “General Partner”) and thereafter upon the
request of the Participant, such Class A Units are convertible into either cash
or Common Shares (as determined by the General Partner).


SECTION 5. – PERFORMANCE-BASED LTIP UNITS


Seventy-five percent (75%) of each Participant’s LTIP Award shall consist of a
grant of performance-based LTIP Units subject to the rights, preferences and
other privileges as designated in the Partnership Agreement and subject to the
terms and conditions of the Performance Based LTIP Unit Award Agreement, the
form of which is attached as Exhibit B hereto (the “Performance Based Award
Agreement” and along with the Time Vested Award Agreement, the “Award
Agreements”). The vesting of performance-based LTIP Units is dependent upon the
Company’s achievement of the performance criteria approved by the Committee as
set forth on Schedule A hereto (the “Performance Metrics”) during the period
beginning January 1, 2016 and ending December 31, 2018 (the “Performance
Period”).


The Committee shall award the performance-based LTIP Units as set forth in the
Participants’ Performance Based Award Agreements, authorizing an award of a
sufficient number of performance-based LTIP Units to meet the “maximum”
performance threshold. The number of performance-based LTIP Units awarded will
be determined by dividing the dollar value of such portion of the Award by the
Fair Value Grant Date Price. As soon as practicable following the end of the
Performance Period, the Committee shall determine (such date, the “Determination
Date”) whether and to what extent the Performance Metrics have been met.
Performance-based LTIP Units shall vest based upon the Company’s achievement of
the applicable “threshold,” “target” or “maximum” Performance Metric set forth
on Schedule A on the Determination Date. Only the number of LTIP Units that
equate to actual performance, as determined by the Committee pursuant

2



--------------------------------------------------------------------------------



to Schedule A, shall be eligible to vest, and such LTIP Units that satisfy the
performance goals on the Determination Date become Vested LTIP Units.


The performance-based LTIP Units shall be entitled to voting and distribution
rights from the effective date of the grant in accordance with the Partnership
Agreement, but shall be non-transferable and non-convertible by the Participant
until such shares have vested in accordance with the Performance Based Award
Agreement and become Vested LTIP Units as defined therein. Subject to the
Capital Account Limitation set forth in the Partnership Agreement and other
provisions therein and in the Performance Based Award Agreement, Vested LTIP
Units are convertible to Class A Units in the Partnership at the option of the
Participant (or as required by the General Partner) and thereafter upon the
request of the Participant, such Class A Units are convertible into either cash
or Common Shares (as determined by the General Partner). After the Determination
Date, any performance-based LTIP Units that were awarded but did not become
Vested LTIP Units shall be forfeited.


SECTION 6. – ACCELERATION/FORFEITURE/REDUCTION IN AWARD


Time-Vested LTIP Units. In the event of a Change of Control of the Company, a
termination of the Participant’s employment by the Company without Cause or a
termination of employment by the Participant for Good Reason, all time-vested
LTIP Units shall immediately accelerate and become Vested LTIP Units.
Time-vested LTIP Units shall also vest in the event of termination of the
Participant’s employment due to death or Disability.


Performance-Based LTIP Units. Except as set forth below or as the Committee may
otherwise determine in its sole and absolute discretion, termination of a
Participant’s employment prior to the end of the Performance Period shall result
in the forfeiture of the performance-based LTIP Units by the Participant, and no
payments shall be made with respect thereto. For the avoidance of doubt, in the
event a Participant’s employment is terminated (other than for Cause) following
the end of the Performance Period but before the Determination Date, the
Participant shall be entitled to receive the performance-based LTIP Units as if
he or she had remained employed until such Determination Date and such
performance-based LTIP Units shall be considered Vested LTIP Units. Conversely,
in the event a Participant’s employment is terminated for Cause at any time
prior to the performance-based LTIP Units becoming Vested LTIP Units, the
Participant shall forfeit the performance-based LTIP Units in their entirety.
Notwithstanding the foregoing, if Participant’s employment is terminated prior
to the end of the Performance Period as a result of Participant’s death or
Disability, the Committee shall determine the number of performance-based LTIP
Units that shall become Vested LTIP Units by (A) applying the Performance
Metrics using the effective date of the Disability (to be determined by the
Committee) or the date of death, as applicable, as the end of the Performance
Period and by appropriately and proportionately adjusting the Performance
Metrics for such shortened Performance Period (if necessary to reflect the
shorter duration) and (B) multiplying the number of performance-based LTIP Units
determined in (A) by a fraction where the denominator is the total number of
days in the original Performance Period and the numerator is the number of days
in the original Performance Period minus the number of days from and after the
death or Disability to the end of the Performance Period. For example, if the
number of LTIP Units determined in (A) equals 1,000 LTIP Units; there are 1095
days in the

3



--------------------------------------------------------------------------------



original Performance Period; and the death or Disability occurs on day 365; the
1,000 LTIP Units would be multiplied by .3333 and the Participant would receive
333 Vested LTIP Units (rounding the resulting number of Vested LTIP Units to the
nearest whole number).


If a Change of Control occurs prior to the end of the Performance Period, the
Committee shall determine the number of performance-based LTIP Units that shall
become Vested LTIP Units by (A) applying the Performance Metrics using the
effective date of the Change of Control as the end of the Performance Period and
by appropriately and proportionately adjusting the Performance Metrics for such
shortened Performance Period (if necessary to reflect the shorter duration) and
(B) multiplying the number of performance-based LTIP Units determined in (A) by
a fraction where the denominator is the total number of days in the original
Performance Period and the numerator is the number of days in the original
Performance Period minus the number of days from and after the Change of Control
to the end of the Performance Period. For example, if the number of LTIP Units
determined in (A) equals 1,000 LTIP Units; there are 1095 days in the original
Performance Period; and the Change of Control occurs on day 365; the 1,000 LTIP
Units would be multiplied by .3333 and the Participant would receive 333 Vested
LTIP Units (rounding the resulting number of Vested LTIP Units to the nearest
whole number).


SECTION 7. – ADJUSTMENTS FOR UNUSUAL OR NONRECURRING EVENTS


The Committee shall make equitable and proportionate adjustments (consistent
with Sections 162(m) and 409A of the Code) in the terms and conditions of, and
the criteria included in, an Award in recognition of the events described in
Section 4.2 of the Plan, and otherwise in order to equitably administer the
Plan. Notwithstanding the foregoing, the Committee shall not have the discretion
to increase any Award payable to any Covered Officer (as defined in Section 10
herein) in manner that is inconsistent with Section 162(m) of the Code.




SECTION 8. – NO RIGHTS TO AWARDS; NO TRUST OR FUND CREATED


No person shall have any claim to be granted any Award, and there shall be no
obligation for uniformity of treatment among Participants. The terms and
conditions of Awards, if any, need not be the same with respect to each
Participant. The Committee reserves the right to terminate the LTIP at any time
in the Committee’s sole and absolute discretion. Neither the LTIP nor any Award
granted hereunder shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any
subsidiary or affiliate and a Participant or any other person. The grant of an
Award shall not be construed as giving a Participant the right to be retained in
the employ of the Company or any subsidiary.



4



--------------------------------------------------------------------------------



SECTION 9. – ASSIGNMENT AND ALIENATION OF BENEFITS


To the maximum extent permitted by law, a Participant’s rights or benefits under
the LTIP shall not be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber or charge the same shall be void ab initio, provided,
however, that, in the event of a Participant’s death, any such benefit not
forfeited upon death shall pass to such Participant’s beneficiaries or estate in
accordance with the laws of descent and distribution. Except as prohibited by
law (including Section 409A of the Code and Section 1.409A-3(j)(4)(xiii) of the
Treasury Regulations, to the extent applicable), payments or benefits payable to
or with respect to a Participant pursuant to the LTIP may be reduced by amounts
that the Participant may owe to the Company, including, without limitation, any
amounts owed on account of loans, travel or standing advances and personal
charges on credit cards issued through the Company.


SECTION 10. – ADDITIONAL DEFINITIONS


The terms that follow, when used in this LTIP or any Award Agreement issued
pursuant to this LTIP, shall have the meanings indicated below:
“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.
“Cause” means the Participant has (a) continually failed to substantially
perform, or been grossly negligent in the discharge of, his or her duties to the
Company (in any case, other than by reason of a Disability, physical or mental
illness or analogous condition); (b) been convicted of or pled nolo contendere
to a felony or a misdemeanor with respect to which fraud or dishonesty is a
material element; or (c) materially breached any material Company policy or
agreement with the Company.
“Change of Control” shall mean the first of the following events to occur after
the Effective Date:


(a)    any Person or group of Persons together with its Affiliates, but
excluding (i) the Company or any of its subsidiaries, (ii) any employee benefit
plans of the Company or (iii) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, is or becomes, directly or indirectly, the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company);


(b)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the

5



--------------------------------------------------------------------------------



election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;


(c)    the consummation of a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or
entity regardless of which entity is the survivor, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation;


(d)    the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or


(e)    the occurrence of any transaction or series of transactions deemed by the
Board to constitute a change in control of the Company.


Notwithstanding the foregoing, (i) a Change of Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions, and (ii) a
Change of Control shall not occur for purposes of this LTIP as a result of any
primary or secondary offering of Company common stock to the general public
through a registration statement filed with the Securities and Exchange
Commission.


Notwithstanding the foregoing, to the extent that (i) the payment of any Award
under this LTIP is payable solely upon or following the occurrence of a Change
of Control and (ii) such payment is considered “deferred compensation” under
Section 409A of the Code, a Change of Control shall mean an event described in
Section 1.409A-3(i)(5) of the Treasury Regulations.


“Code” means the Internal Revenue Code of 1986, as amended.


“Covered Officer” shall mean at any date (i) any individual who, with respect to
the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Section 162(m) of the Code; provided, however,
that the term “Covered Officer” shall not include any such individual who is
designated by the Committee, in its discretion, at the time of any Award under
the LTIP or at any subsequent time, as reasonably expected not to be such a
“covered employee” with respect to the current taxable year of the Company or
the taxable year of the Company in which the applicable Award will be paid or
vested, and (ii) any individual who is

6



--------------------------------------------------------------------------------



designated by the Committee, in its discretion, at the time of any Award or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid or
vested.
“Disability” means a physical or mental condition entitling the Participant to
benefits under the applicable long-term disability plan of the Company or any of
its subsidiaries, or if no such plan exists, a “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) or as determined by the
Company in accordance with applicable laws. Notwithstanding the foregoing, to
the extent that (i) any Award under this LTIP is payable solely upon a
Participant’s Disability and (ii) such payment is treated as “deferred
compensation” for purposes of Section 409A of the Code, Disability shall have
the meaning provided in Section 1.409A-3(i)(4) of the Treasury Regulations


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.


“Fair Value” for purposes of determining the value of a performance-based LTIP
Unit, is the Grant Date Price based on fair value calculations in accordance
with GAAP including the use of a third party valuation consultant to proforma
the Monte Carlo simulation to determine the effects of volatility, interest
rates and dividends over a defined period of time and the appropriate discount
rate to be applied to the Grant Date Price to arrive at the Fair Value Grant
Date Price. The “Fair Value Grant Date Price” shall be determined as soon as
practicable following the Grant Date.
“Good Reason” means (a) a material diminution in Participant’s title, duties or
responsibilities (provided, however, that a requirement to utilize skills in
addition to those utilized in Participant’s current position, and/or a change in
title and/or direct reports to reflect the organizational structure of the
successor entity following a Change of Control, shall not in and of itself be
considered a “material diminution” as contemplated by this subsection (a)); (b)
a reduction of ten percent (10%) or more in Participant’s annual base salary;
(c) a reduction of ten percent (10%) or more in Participant’s annual target
bonus opportunity (including the failure to pay any bonus earned for any year in
which a Change of Control occurs pursuant to the terms of any applicable plan or
arrangement in effect prior to such Change of Control); or (d) the relocation of
Participant’s principal place of employment to a location more than fifty (50)
miles from Participant’s principal place of employment, except for required
travel on the Company’s business to an extent substantially consistent with
Participant’s historical business travel obligations. Participant’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder, provided that
Participant provides the Company with a written notice of resignation within
ninety (90) days following the occurrence of the event constituting Good Reason
and the Company shall have failed to remedy such act or omission within thirty
(30) days following its receipt of such notice.


“Named Executive Officer” means the principal executive officer, the principal
financial officer and the next three most highly paid executive officers as
determined as of the end of the most recently completed fiscal year by the Board
of Directors of the Company, based on total compensation as determined under
Rule 402 of Regulation S-K. This group may include up to

7



--------------------------------------------------------------------------------



two more officers who would have been deemed to be named executive officers if
they had still been serving as officers at the end of the year.
“Person” shall mean a “person” as defined in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (a) the Company (or any subsidiary thereof), (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, (c) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (d) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.


SECTION 11. – INTERPRETATION AND GOVERNING LAW


This LTIP shall be governed by and interpreted and construed in accordance with
the internal laws of the State of Maryland, without reference to principles of
conflicts or choices of laws.


SECTION 12. –TAXES; WITHHOLDING


Each Participant must consult his or her own tax professional to determine the
tax treatment of LTIP Units. In order to obtain the most favorable tax
treatment, your tax advisor may inform you that certain holding periods apply
before conversation of the LTIP Units to Class A Units of the Partnership. This
is especially relevant with regard to the first vesting period of the
time-vested LTIP Units. Pursuant to Section 15.6 of the Plan, the Company shall
have the power and the right to deduct or withhold from any amounts owed to the
Participant by Company, or require a Participant to remit to the Company as a
condition precedent for the conversion of LTIP Units into Class A Units and
thereafter into cash or Commons Shares, an amount sufficient to satisfy federal,
state and local taxes, domestic or foreign, required by law or regulation to be
withheld with respect to any taxable event arising as a result of this LTIP
and/or any action taken by a Participant with respect to an Award. The Company
shall not be required to withhold any amounts in excess of the minimum amounts
required to be withheld by applicable law.


SECTION 13. – EFFECTIVE DATE


This LTIP shall be effective as of January 1, 2016 (the “Effective Date”).


SECTION 14. – MISCELLANEOUS


This LTIP is not a “qualified” plan for federal income tax purposes.


No provision of the LTIP shall require the Company, for the purpose of
satisfying any obligations under the LTIP, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the LTIP other than as unsecured general creditors of the Company
except that, insofar as they may

8



--------------------------------------------------------------------------------



have become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under general law.


In no event shall any member of the Committee be personally liable by reason of
any contract or other instrument executed by a member of the Committee or on his
or her behalf in his or her capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless such member of the Committee against any cost or expense (including
fees of legal counsel) or liability (including any sum paid in settlement of a
claim) arising out of any act or omission to act in connection with the LTIP
unless arising out of such person’s own fraud or bad faith. The foregoing right
of indemnification shall be in addition to and not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s charter, as a matter of law, or otherwise, or any power that the
Company may have to indemnify such person or hold such person harmless.


The members of the Committee shall be fully justified in relying, acting or
failing to act, and shall not be liable for having so relied, acted or failed to
act in good faith, upon any information furnished in connection with the LTIP by
any person or persons other than such members.


It is intended that LTIP Units granted to Covered Officers hereunder qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, and, thus, shall be governed by Section 11 of the Plan. This LTIP and the
Plan shall be interpreted consistently with such intent.


It is intended that (i) each payment or installment of payments provided under
an Award is a separate “payment” for purposes of Section 409A of the Code, and
(ii) the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary herein, if the Company determines that
(i) on the date of a Participant’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or at such other time that the
Company determines to be relevant, the Participant is a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company,
and (ii) the payment of any Award to the Participant pursuant to this LTIP is or
may become subject to the additional tax under Section 409A(a)(1)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code if
provided at the time otherwise required under this Agreement, then such payments
shall be delayed until the date that is six (6) months after the date of the
Participant’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)) or, if sooner, the date of the Participant’s death. Any
payment of an Award which is delayed pursuant to this subparagraph shall be made
in a lump sum on the first day of the seventh month following the Participant’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) or, if sooner, the date of the Participant’s death. It is intended
that this LTIP and any Award shall comply with the provisions of Section 409A of
the Code and the Treasury Regulations relating thereto so as not to subject the
Participant to the payment of additional taxes and interest

9



--------------------------------------------------------------------------------



under Section 409A of the Code. In furtherance of this intent, this LTIP and the
Awards shall be interpreted, operated, and administered in a manner consistent
with these intentions.






[Schedule A to follow]

10



--------------------------------------------------------------------------------



Schedule A


CALCULATION OF THE 2016 AWARDS


I.    LTIP Award. The chart below shows the total LTIP Award for the Named
Executive Officer Participants. The Awards for all other Participants are as
provided in each Participant’s Award Agreement.




2016 LTIP NEO Participant
Value of Total Award
Randy Churchey


$1,412,000


Thomas Trubiana


$700,000


Bill Brewer


$350,000


Christine Richards


$350,000


Lindsey Mackie


$50,000







II.    Time-Vested Award. The chart below shows the 25% time-vested portion of
the total LTIP Award for the Named Executive Officer Participants. The
time-vested Awards for all other Participants are as provided in each
Participant’s Time Vested Award Agreement.




2016 LTIP NEO Participant
Value of 25% Time Vested Portion
Number of LTIP Units at Grant Date Price
Randy Churchey


$353,000


9,319
Thomas Trubiana


$175,000


4,620
Bill Brewer


$87,500


2,310
Christine Richards


$87,500


2,310
Lindsey Mackie


$12,500


330





III.    Performance-Based Award. For all performance-vested LTIP awards, linear
interpolation shall apply to the extent performance falls between two payment
levels.


A.    Additional Definitions for Performance-Based Awards.


i.    “LTIP Memo” means that certain memorandum dated February 4, 2016, which
sets forth the specific performance metrics the Plan requires to be achieved in
order to reach the stated goals. The information set forth in the LTIP Memo is
proprietary and is not intended for public disclosure on a forward looking
basis. Such information as is relevant will be properly disclosed by the Company
upon the award of the performance-vested LTIP Units.

A-1



--------------------------------------------------------------------------------





ii.    “Minimum Threshold” means 50% of the performance metric has been
achieved.


iii.    “Maximum Threshold” means 150% of the performance metric has been
achieved.


iv.    “Target Threshold” means 100% of the performance metric has been
achieved.
    
v.    “TSR” or “Total Shareholder Return” means the appreciation in the Fair
Market Value of the common shares of the Company (or in the case of the Student
Housing Peer Group (defined below), the shares of common stock of such
companies) plus any dividends declared or paid in respect of such stock during
the Performance Period.


B.    Performance Metrics.


The “Performance Metrics” are the performance criteria set forth below, weighted
as indicated and generating a multiplier to determine the performance-based
Vested LTIP Units.


i.    20% - New Developments and Performance vs. Proforma. Includes developments
that open for business in 2016, 2017 and 2018, and requires that in the
aggregate all such developments achieve a cumulative yield as set forth in the
LTIP Memo by December 31, 2018, at the Minimum Threshold, Target Threshold and
Maximum Threshold set forth in the LTIP Memo.


ii.    20% - Total Asset Growth. Measured by Gross Assets of the Company as of
December 31, 2018, with the Minimum Threshold, Target Threshold and Maximum
Threshold set forth in the LTIP Memo.


iii.    20% - FFO Per Share. Measured by FFO per share of the Common Shares for
the year ended December 31, 2018, with the Minimum Threshold, Target Threshold
and Maximum Threshold set forth in the LTIP Memo. The computation of this
Performance Metric is based upon a total debt to gross assets ratio of 25%. If
upon determination of the FFO per share the actual debt to gross assets ratio is
greater or lesser than 25%, the FFO per share computation shall be adjusted to
reflect the proforma application of a debt to gross assets ratio of 25%.


iv.    10% - TSR vs. Student Housing Peer Group. Compares the Company’s TSR to
the TSR of American Campus Communities (“ACC”) at the Minimum Threshold, Target
Threshold and Maximum Threshold set forth in the LTIP Memo for the year ended
December 31, 2018.    
    
v.    10% - TSR vs. NAREIT Index. Calculated as the Company’s TSR as measured
against the TSR of the NAREIT Index at the Minimum Threshold, Target Threshold
and Maximum Threshold set forth in the LTIP Memo for the year ended December 31,
2018.


vi.    20% - Absolute TSR. The absolute TSR of the Company as of December 31,
2018, with the Minimum Threshold, Target Threshold and Maximum Threshold set
forth in the LTIP Memo.



A-2



--------------------------------------------------------------------------------



At the end of the Performance Period, the Committee will determine the level and
to what extent (i.e., Threshold, Target or Maximum) each performance goal has
been achieved to determine the cumulative performance of the Performance Metrics
and the number of Vested LTIP Units. The following is an example to show the
calculation of the Performance Metrics:


Performance Metric
Weighted Percent of Total
Achievement
Achievement Calculator
New Developments and Performance vs. Proforma
20%
Target (100%)
20%
Total Asset Growth
20%
Minimum (50%)
10%
FFO Per Share
20%
Target (100%)
20%
TSR vs. Student Housing Peer Group
10%
Maximum (150%)
15%
TSR vs. NAREIT Index
10%
Target (100%)
10%
Absolute TSR
20%
Target (100%)
20%
CUMULATIVE ACHEIVEMENT
95%



C.    Calculation of Performance Based Award.     The table below shows the
number of performance-based LTIP Units that each Named Executive Officer is
eligible to receive depending on the cumulative achievement of the Performance
Metrics. The number of performance-based Vested LTIP Units will be determined by
[(75% of the value of the total LTIP Award) x (the performance level achieved)]
÷ the Fair Value Grant Date Price. The performance-based Awards for all other
Participants are as provided in each Participant’s Performance Based Award
Agreement.


2016 LTIP NEO Participant
Value of Threshold Performance (75% x 50%) / Fair Value Grant Date Price = LTIP
Units
Value of Target Performance (75% x 100%) / Fair Value Grant Date Price = LTIP
Units
Value of Maximum Performance (75% x 150%) / Fair Value Grant Date Price = LTIP
Units
Randy Churchey
14,856
29,713
44,569
Thomas Trubiana
7,365
14,730
22,095
Bill Brewer
3,682
7,365
11,048
Christine Richards
3,682
7,365
11,048
Lindsey Mackie
526
1,052
1,578

        







A-3



--------------------------------------------------------------------------------



Exhibit A


EDUCATION REALTY TRUST, INC.
TIME VESTED LTIP UNIT AWARD AGREEMENT


THIS TIME VESTED LTIP UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the 1st day of January, 2016, between Education Realty Trust,
Inc., a Maryland corporation (together with its subsidiaries, the “Company”),
and ___________ (“Participant”). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to such terms in the Education Realty Trust,
Inc. 2016 Long-Term Incentive Plan (the “LTIP”).


WHEREAS, awards granted under the LTIP shall be issued pursuant to the Company’s
2011 Omnibus Equity Plan, as amended from time to time (the “Plan”); and


WHEREAS, pursuant to the LTIP, the Committee has approved an award for a profits
only partnership interest (“LTIP Unit”) in Education Realty Operating
Partnership, LP (the “Partnership”) subject to the rights, preferences and other
privileges as designated in the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as may be amended from time to time (the
“Partnership Agreement”) and this Agreement, to the Participant as provided
herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.
Grant of LTIP Units.



a.    The Company hereby grants to the Participant an award (the “Award”) of
________ LTIP Units on the terms and conditions set forth in this Agreement and
as otherwise provided in the LTIP (the “LTIP Units”).


b.    Participant’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the LTIP Units vest in accordance with
Section 2 and Section 3 hereof (the “Restricted Period”).


2.    Terms and Rights as an LTIP Unit Holder.


a.    Except as provided herein and subject to such other exceptions as may be
determined by the Committee in its sole and absolute discretion, one-third (1/3)
of the LTIP Units granted herein shall vest annually on 1/1/2017, 1/1/2018, and
1/1/2019, if and only if the Grantee has been continuously employed by the
Company or any of its subsidiaries from the date of this Agreement through and
including such vesting dates.


b.    The Participant shall be an LTIP Unitholder as described in the
Partnership Agreement which includes the right to receive distributions on the
LTIP Units before and after they vest and certain voting rights, as specified in
the Partnership Agreement.






--------------------------------------------------------------------------------





(i)    the LTIP Units are subject to the Capital Account Limitation as set forth
in the Partnership Agreement before Participant is entitled to convert the LTIP
Units into Class A Units of the Partnership and thereafter common shares of the
Company’s stock (“Common Shares”) or cash as elected by the general partner of
the Partnership (the “General Partner”);


(ii)    In addition, and notwithstanding the one (1) year holding period for
Class A Units in the Partnership Agreement, neither the Participant nor the
General Partner is entitled to convert LTIP Units into Class A Units until a
period of two (2) years has expired from the Grant Date of the LTIP Unit, except
in the case of certain business combinations, in which case the General Partner
shall have the discretion to convert such LTIP Units as the General Partner
determines is appropriate.


(iii)    none of the LTIP Units may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted
Period; and


(iv)    except as provided in the LTIP or herein or otherwise determined by the
Committee at or after the grant of the Award hereunder, if Participant does not
remain in the continuous employment of the Company for the entire Restricted
Period, any LTIP Units as to which the applicable “Restricted Period” has not
expired shall be forfeited; all rights of Participant to such LTIP Units shall
terminate; Participant shall not be entitled to any allocations, distribution,
payment or benefits of any kind with respect to such unvested LTIP Units as of
such termination of employment; and Participant shall forfeit any capital
account that is associated with the unvested LTIP Units as of such termination
date.


c.    Notwithstanding the foregoing, the Restricted Period shall automatically
terminate as to all LTIP Units awarded hereunder (as to which such Restricted
Period has not previously terminated) in connection with the following events:


(i)    Participant’s employment is terminated (1) as a result of the Grantee’s
death or Disability, (2) by the Company without Cause, or (3) by Participant for
Good Reason; or


(ii)    a Change of Control occurs.


3.    Termination of Restrictions. Following the termination of the Restricted
Period, all restrictions set forth in this Agreement or in the LTIP relating to
such portion or all, as applicable, of the LTIP Units shall lapse as to such
portion or all, as applicable, of the LTIP Units. Thereafter, subject to the
Capital Account Limitation set forth in the Partnership Agreement and other
provisions therein, Participant shall have the right to (and the General Partner
may require) the conversion all or a portion of his or her LTIP Units into Class
A Units and thereafter into Common Shares or cash, as elected by the General
Partner, provided however, Participant may not exercise such right for fewer
than 1,000 LTIP Units (of Class A Units as the case may be) or, if Participant
holds fewer than 1,000 LTIP Units (or Class A Units), all of the Vested LTIP
Units held by Participant (and all of the Class A Units) must be converted at
once. Such conversion is conditioned on Participant’s compliance with all
applicable procedures and policies as may be required by the General Partner to
effect such conversion.


4.    Investment Representations. Participant represents and warrants to the
Company that Participant is acquiring the LTIP Units and to the extent such LTIP
Units are ultimately converted into Common Shares, in each case, for
Participant’s own account and not with a view to or for sale in connection




--------------------------------------------------------------------------------



with any distribution of the LTIP Units or, as applicable, the Common Shares.
Participant acknowledges that the LTIP Units: (A) have not been and will not be
registered under the Securities Act or any other applicable law of the United
States; (B) have not been approved, disapproved or recommended by any U.S.
federal, state or other securities commission or regulatory authority and (C)
constitute “restricted securities” within the meaning of Rule 144 of the
Securities Act and cannot be resold or transferred unless they are registered
under the Securities Act or an exemption from registration is available.


5.    No Right to Continued Employment. This Agreement shall not be construed as
granting Participant the right to be retained in the employ of the Company, and
the Company may at any time dismiss Participant from employment, free from any
liability or any claim under the LTIP but subject to the terms of the
Participant’s employment agreement, if any.
 
6.    Adjustments. The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Award in recognition of the events described in Section 4.2 of the Plan and
Section 7 of the LTIP.


7.    Amendment to Award. Subject to the restrictions contained in the LTIP, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of Participant or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Participant, holder or
beneficiary affected.


8.    Taxes. Participant understands that he or she (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement. Participant shall pay to the
Company promptly upon request, and in any event at the time Participant
recognizes personal taxable income (as distinguished from the proportionate
share of Partnership income attributed to Participant as an LTIP Unitholder) in
respect of the LTIP Units (or, if Participant makes an election under
Section 83(b) of the Internal Revenue Code (the “Code”) in connection with such
grant), an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to such LTIP Units. Participant
may satisfy the foregoing requirement by making a payment to the Company in cash
or check having a value equal to the minimum amount of tax required to be
withheld. Participant agrees to provide the Company with a copy of any election
made pursuant to Section 83(b) of the Code within thirty (30) days of filing
such election.


PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE. BY
SIGNING THIS AWARD AGREEMENT, PARTICIPANT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD AGREEMENT AND THAT
PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT THE PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AWARD AGREEMENT
 




--------------------------------------------------------------------------------



9.    LTIP Governs. The Grantee hereby acknowledges receipt of a copy of the
LTIP and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the LTIP.


10.    Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
Participant or the Award, or would disqualify the LTIP or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the LTIP or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award, and the remainder of the LTIP and
Award shall remain in full force and effect.


11.    Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:
To the Grantee:
Education Realty Trust, Inc.
999 South Shady Grove Road, Suite 600
Memphis, TN 38120
Attn: Corporate Secretary
The address then maintained with respect to the Grantee in the Company’s
records.





12.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Maryland,
without giving effect to conflicts of laws principles.


13.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of Participant’s legal representatives. All obligations imposed upon
Participant and all rights granted to the Company under this Agreement shall be
binding upon Participant’s heirs, executors, administrators and successors.


14.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee in its sole and absolute discretion. Any determination made hereunder
shall be final, binding and conclusive on Participant and the Company for all
purposes.


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the day and year first above written.
EDUCATION REALTY TRUST, INC.,
a Maryland corporation


By: ______________________________________
Randy Churchey, Chief Executive Officer


PARTICIPANT:
__________________________________________
Name:    






--------------------------------------------------------------------------------



Exhibit B


EDUCATION REALTY TRUST, INC.
PERFORMANCE BASED LTIP UNIT AWARD AGREEMENT


THIS PERFORMANCE BASED LTIP UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the 1st day of January, 2016 between Education Realty Trust,
Inc., a Maryland corporation (together with its subsidiaries, the “Company”),
and                      (“Participant”). Capitalized terms not otherwise
defined herein shall have the meaning ascribed to such terms in the Education
Realty Trust, Inc. 2016 Long-Term Incentive Plan (the “LTIP”).


WHEREAS, awards granted under the LTIP shall be issued pursuant to the Company’s
2011 Omnibus Equity Incentive Plan, as amended from time to time (the “Plan”);
and


WHEREAS, pursuant to the LTIP, the Committee has approved an award for a profits
only partnership interest (“LTIP Unit”) in Education Realty Operating
Partnership, LP (the “Partnership”) subject to the rights, preferences and other
privileges as designated in the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, as may be amended from time to time (the
“Partnership Agreement”) and this Agreement, to the Participant as provided
herein.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


1.Grant of Restricted LTIP Units.


a.    The Company hereby grants to Participant an award (the “Award”) of
         LTIP Units on the terms and conditions set forth in this Agreement and
as otherwise provided in the LTIP (the “LTIP Units”).


b.    Participant’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the Restricted LTIP Units vest in
accordance with Section 2 and Section 3 hereof (the “Restricted Period”). The
Restricted Period shall end on the Determination Date except as otherwise
provided in the LTIP.
  
2.Terms; Restricted Period.


a.    Upon the Committee’s determination of the achievement of the Performance
Metrics set forth on Schedule A of the LTIP at the completion of the Performance
Period (the “Determination Date”), the LTIP Units granted hereby shall be
immediately reduced to equal the number of LTIP Units determined to be Vested
LTIPs in accordance with the LTIP. Participant shall have no further rights with
respect to any LTIP Units in excess of the Vested LTIP Units, and such excess
number shall be deemed cancelled for purposes of the Plan.






--------------------------------------------------------------------------------



b.    The Participant shall be an LTIP Unitholder as described in the
Partnership Agreement which includes the right to receive distributions on the
LTIP Units before and after they vest and certain voting rights, as specified in
the Partnership Agreement.


(i)    the LTIP Units are subject to the Capital Account Limitation as set forth
in the Partnership Agreement before Participant is entitled to convert the LTIP
Units into Class A Units of the Partnership and thereafter common shares of the
Company’s stock (“Common Shares”) or cash as elected by the general partner of
the Partnership (the “General Partner”);


(ii)        In addition, and notwithstanding the one (1) year holding period for
Class A Units in the Partnership Agreement, neither the Participant nor the
General Partner is entitled to convert LTIP Units into Class A Units until a
period of two (2) years has expired from the Grant Date of the LTIP Unit, except
in the case of certain business combinations, in which case the General Partner
shall have the discretion to convert such LTIP Units as the General Partner
determines is appropriate.


(iii)    none of the LTIP Units may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during the Restricted
Period; and


(iv)    except as provided in the LTIP or herein or otherwise determined by the
Committee at or after the grant of the Award hereunder, if Participant does not
remain in the continuous employment of the Company for the entire Restricted
Period, any LTIP Units as to which the applicable “Restricted Period” has not
expired shall be forfeited; all rights of Participant to such LTIP Units shall
terminate; Participant shall not be entitled to any allocations, distribution,
payment or benefits of any kind with respect to such unvested LTIP Units as of
such termination of employment; and Participant shall forfeit any capital
account that is associated with the unvested LTIP Units as of such termination
date.


c.Notwithstanding the foregoing, (i) if Participant’s employment is terminated
prior to the end of the Performance Period as a result of Participant’s death or
Disability, the Committee shall determine the number of LTIP Units that will
convert to Vested LTIP Units pursuant to Section 6 of the LTIP, and (ii) if
Participant’s employment is terminated by the Company for Cause at any time
before the LTIP Units become Vested LTIP Units, all LTIP Units granted pursuant
to this Agreement shall be forfeited; (iii) if a Change of Control (as such term
is defined in Section 10 of the LTIP) occurs prior to the end of the Performance
Period, the Committee shall determine the number of LTIP Units that will convert
to Vested LTIP Units pursuant to Section 6 of the LTIP.
1.    Termination of Restrictions. Following the termination of the Restricted
Period, all restrictions set forth in this Agreement or in the LTIP relating to
such portion or all, as applicable, of the LTIP Units shall lapse as to such
portion or all, as applicable, of the LTIP Units. Thereafter, subject to the
Capital Account Limitation set forth in the Partnership Agreement and other
provisions therein, Participant shall have the right to (and the General Partner
may require) the conversion all or a portion of his or her LTIP Units into Class
A Units and thereafter into Common Shares or cash, as elected by the General
Partner, provided however, Participant may not exercise such right for fewer
than 1,000 LTIP Units (of Class A Units as the case may be) or, if Participant




--------------------------------------------------------------------------------



holds fewer than 1,000 LTIP Units (or Class A Units), all of the Vested LTIP
Units held by Participant (and all of the Class A Units) must be converted at
once. Such conversion is conditioned on Participant’s compliance with all
applicable procedures and policies as may be required by the General Partner to
effect such conversion.
2.    Investment Representations. Participant represents and warrants to the
Company that Participant is acquiring the LTIP Units and to the extent such LTIP
Units are ultimately converted into Common Shares, in each case, for
Participant’s own account and not with a view to or for sale in connection with
any distribution of the LTIP Units or, as applicable, the Common Shares.
Participant acknowledges that the LTIP Units: (A) have not been and will not be
registered under the Securities Act or any other applicable law of the United
States; (B) have not been approved, disapproved or recommended by any U.S.
federal, state or other securities commission or regulatory authority and (C)
constitute “restricted securities” within the meaning of Rule 144 of the
Securities Act and cannot be resold or transferred unless they are registered
under the Securities Act or an exemption from registration is available.


3.    No Right to Continued Employment. This Agreement shall not be construed as
granting Participant the right to be retained in the employ of the Company, and
the Company may at any time dismiss Participant from employment, free from any
liability or any claim under the LTIP but subject to the terms of the
Participant’s employment agreement, if any.
 
4.    Adjustments. The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Award in recognition of the events described in Section 4.2 of the Plan and
Section 7 of the LTIP.


5.    Amendment to Award. Subject to the restrictions contained in the LTIP, the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate the Award, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would adversely affect the
rights of Participant or any holder or beneficiary of the Award shall not to
that extent be effective without the consent of the Participant, holder or
beneficiary affected.


6.    Taxes. Participant understands that he or she (and not the Company) shall
be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement. Participant shall pay to the
Company promptly upon request, and in any event at the time Participant
recognizes personal taxable income (as distinguished from the proportionate
share of Partnership income attributed to Participant as an LTIP Unitholder) in
respect of the LTIP Units (or, if Participant makes an election under
Section 83(b) of the Internal Revenue Code (the “Code”) in connection with such
grant), an amount equal to the taxes the Company determines it is required to
withhold under applicable tax laws with respect to such LTIP Units. Participant
may satisfy the foregoing requirement by making a payment to the Company in cash
or check having a value equal to the minimum amount of tax required to be
withheld. Participant agrees to provide




--------------------------------------------------------------------------------



the Company with a copy of any election made pursuant to Section 83(b) of the
Code within thirty (30) days of filing such election.


PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY AND NOT
THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE. BY
SIGNING THIS AWARD AGREEMENT, PARTICIPANT REPRESENTS THAT HE OR SHE HAS REVIEWED
WITH HIS OR HER OWN TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX
CONSEQUENCES OF THE TRANSACTIONS CONTEMPLATED BY THIS AWARD AGREEMENT AND THAT
PARTICIPANT IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR
REPRESENTATIONS OF THE COMPANY OR ANY OF ITS AGENTS. THE PARTICIPANT UNDERSTANDS
AND AGREES THAT THE PARTICIPANT (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR
ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY
THIS AWARD AGREEMENT
 
7.    LTIP Governs. The Grantee hereby acknowledges receipt of a copy of the
LTIP and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the LTIP.


8.    Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
Participant or the Award, or would disqualify the LTIP or Award under any laws
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the LTIP or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award, and the remainder of the LTIP and
Award shall remain in full force and effect.


9.    Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.


To the Company:
To the Grantee:


Education Realty Trust, Inc.
999 South Shady Grove Road, Suite 600
Memphis, TN 38120
Attn: Corporate Secretary
The address then maintained with respect to the Grantee in the Company’s
records.





10.    Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Maryland,
without giving effect to conflicts of laws principles.






--------------------------------------------------------------------------------



11.    Successors in Interest. This Agreement shall inure to the benefit of and
be binding upon any successor to the Company. This Agreement shall inure to the
benefit of Participant’s legal representatives. All obligations imposed upon
Participant and all rights granted to the Company under this Agreement shall be
binding upon Participant’s heirs, executors, administrators and successors.


12.    Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee in its sole and absolute discretion. Any determination made hereunder
shall be final, binding and conclusive on Participant and the Company for all
purposes.


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the day and year first above written.






EDUCATION REALTY TRUST, INC.,
a Maryland corporation


By: ______________________________________
Randy Churchey, Chief Executive Officer


PARTICIPANT:


__________________________________________
Name:    
    






